Citation Nr: 1121582	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-41 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for benign paroxysmal vertigo.

3.  Entitlement to a rating in excess of 10 percent for fracture of the left fibula.

4.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on January 12, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The record was held open for 30 days following the hearing to provide the Veteran with additional time to submit evidence.  Later that month, he did submit additional evidence with a waiver of the RO's initial consideration.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision. 

The Board does note that the Veteran later submitted a letter from a social worker without a waiver of the RO's initial consideration.  That letter pertains to the Veteran's claim for service connection for PTSD.  However, in the decision below, the Board has reopened the claim and remanded the merits for further development.  Therefore, there is no prejudice in proceeding with appellate review of the issue.  

The issues of entitlement to service connection for disorders of the left knee, pelvis, tibia, and shoulder were raised by the Veteran in his September 2009 VA Form 9 and in an April 2010 statement.  However, those issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The merits of the claim for service connection for a psychiatric disorder, as well as the issues of entitlement to an increased evaluation for benign paroxysmal vertigo, left fibula, and bilateral hearing loss and to TDIU will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1988 rating decision denied service connection for PTSD.

2.  The evidence received since the September 1988 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 1988 rating decision, which denied service connection for PTSD, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the September 1988 rating decision is new and material, and the claim for service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Regarding applications to reopen previously denied claims, the law also requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

Nevertheless, in the decision below, the Board has reopened the Veteran's claim for service connection for PTSD, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence of the claimed in-service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Initially, the Board observes that the Veteran's claim for service connection for PTSD was previously considered and denied by the RO in a decision dated in September 1988.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the September 1988 rating decision denied the Veteran's claim for service connection for PTSD.  In that decision, the RO noted that his service treatment records were negative for a psychiatric disorder, except for a period in March 1976 when there was an indication of an irascible personality and situational stress due to personal problems and job dissatisfaction.  The RO also observed that the Veteran first claimed having PTSD in 1988 and stated that there was no evidence that he engaged in combat.  The RO further indicated that the Veteran did not provide a statement of his alleged stressors, as had been requested. 

The evidence associated with the claims file subsequent to the September 1988 rating decision includes private medical records, VA medical records, and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 1988 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for PTSD.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that VA medical records dated in March 2008 indicate that the Veteran's diagnoses included PTSD from service stressors, which the Veteran had reported as being a personal assault.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that the VA medical record provides a connection or possible connection between a current disorder and the Veteran's military service.  As such, the March 2008 treatment record relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board notes that the issue of entitlement to service connection for a psychiatric disorder was initially adjudicated as entitlement to service connection for PTSD. The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this case, the Veteran has been documented as having various psychiatric disorders, including depressive disorder, mood disorder, anxiety disorder, and panic disorder. Therefore, the Board must remand the issue of entitlement to a psychiatric disorder for development and adjudication.

The Board also notes that the Veteran has claimed entitlement to service connection for PTSD based on a personal assault in service.  As previously noted, service connection for PTSD requires: (1) a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  In addition, in cases involving personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident. 38 C.F.R. § 3.304(f)(5) (2010).  VA will not deny a claim for service connection for PTSD that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may also submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5) (2010).

It does not appear that the Veteran in this case was provided a notice letter advising him of VA's special evidentiary development procedures.  In this regard, a letter was sent to him in May 2008 in connection with his current claim for service connection for PTSD.  That letter informed him of what the evidence must show to establish a claim for service connection and of the division of responsibilities in obtaining such evidence, as well as what evidence was necessary to establish a disability rating and effective date for the disability on appeal.  However, the letter did not advise the Veteran of the alternative sources of evidence that may be submitted to corroborate his claim of PTSD based on in-service personal assault.  Therefore, the RO should ensure that the Veteran has been provided proper notice.

In addition, the Board observes that the Veteran's service personnel records have not been obtained and associated with the claims file.  As they may corroborate his alleged stressor, the RO should request them from the National Personnel Records Center (NPRC).  

Moreover, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a psychiatric disorder.  As previously noted, the Veteran has been assessed as having various diagnoses.  His service treatment records also document him as having an irascible personality and situational stress due to personal problems and job dissatisfaction during service in March 1976.  Therapy was offered, and it was recommended that he request a new job assignment.  However, the evidence does not include a medical opinion addressing whether the Veteran may have a current psychiatric disorder related to military service.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature any etiology of any psychiatric disorder that may be present.  

With respect to the benign paroxysmal vertigo and fracture of the left fibula, the Board notes that the Veteran failed to report to VA examinations scheduled in April 2008 and April 2009.  In a February 2010 statement, the Veteran asserted that he had not received notice of the examinations.  During the Board hearing, he indicated that he had missed the examinations due to personal problems, including the death of his father.  However, the Board also notes that he reported to an April 2009 VA audiologic examination scheduled for the same day as the above examinations.  As such, the Veteran has provided conflicting reports of why he did not report for the examinations.  However, giving him the benefit of the doubt, the Board will provide the Veteran with another opportunity to report to the examinations, which would aid in evaluating the current severity of his disorders.  

With respect to bilateral hearing loss, the Board notes that the Veteran underwent a VA audiologic examination in April 2009.  However, he asserted at the January 2011 hearing that his hearing had worsened since the last VA examination.  The Board notes that he has submitted some evidence showing a possible worsening, namely a November 2010 private audiological evaluation.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should develop the Veteran's claim for service connection for a psychiatric disorder, including all necessary notification and assistance.  After completing all appropriate development, the RO should adjudicate the claim in accordance with Clemons v. Shinseki, 23 Vet. App 1 (2009).

2.  The RO should provide the Veteran a proper notice letter in connection with his claim for service connection for PTSD.  The letter must comply with the special provisions regarding personal assault, including notification of the alternative sources of evidence the Veteran may submit or evidence of behavioral changes that may support his claim. 38 C.F.R. § 3.304(f)(5).

3.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2010).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  The RO should request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC).  If the records are unavailable from NPRC, the RO should contact the service department and the Veteran for any copies he has in his possession.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that Veteran was documented as having an irascible personality and situational stress due to personal problems and dissatisfaction with his job during service in March 1976.  Therapy was offered, and it was recommended that he request a new job assignment.  The Veteran also testified in January 2011 that he started drinking after being personally assaulted in the spring of 1976, saw a chaplain, and was transferred to a new job assignment.  

The examiner should review the Veteran's service personnel and treatment records, and in rendering his or her opinions, the examiner should address whether the Veteran had behavior changes in service that were indicative of a psychiatric disorder or personal assault at that time.

The examiner should identify all current psychiatric disorders.  For each disorder identified other than PTSD, the examiner should state whether the disorder manifested in service or whether it is at least as likely as not the disorder is otherwise causally or etiologically related to the Veteran's military service, including his symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or he or she determines that a personal assault occurred in service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected benign paroxysmal vertigo.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's vertigo under the rating criteria.  In so doing, the examiner should indicate whether the Veteran has any symptomatology that is a manifestation of his vertigo other than dizziness and occasional staggering.  The examiner should also indicate whether the Veteran has Meniere's syndrome.  If so, he or she should indicate whether the Veteran's vertigo is more properly characterized as Meniere's syndrome or whether such a disorder is separate and distinct from his benign paroxysmal vertigo. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected facture of the left fibula.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has malunion of the tibia and fibula with a moderate or marked knee or ankle disability.  He or she should also state whether the Veteran has nonunion of the tibia and fibula with loose motion requiring a brace.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should comment on the severity of the Veteran's service-connected bilateral hearing loss and discuss the effect of the disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

10.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board also takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


